
 
FIRST AMENDMENT TO
AMENDED AND RESTATED ENFIELD FEDERAL SAVINGS AND LOAN ASSOCIATION
EXECUTIVE SUPPLEMENTAL RETIREMENT PLAN


THIS FIRST AMENDMENT (this “Amendment”) to the Amended and Restated Executive
Supplemental Retirement Plan for Enfield Federal Savings and Loan Association,
as amended and restated effective April 1, 2006 (the “Plan”), is made and
entered into effective as of November 12, 2008 by Enfield Federal Savings and
Loan Association (the “Association”).


RECITALS:


WHEREAS, Enfield Federal Savings and Loan Association desires to amend the Plan
to ensure that the Plan complies with Section 409A of the Internal Revenue Code
of 1986, as amended (the “Code”); and


WHEREAS, pursuant to Section 8.17 of the Plan, the Board of Directors of the
Association (the “Board”) may amend the Plan to comply with Section 409A of the
Code;


NOW, THEREFORE, in consideration of the premises, the mutual agreements herein
set forth and such other consideration the sufficiency of which is hereby
acknowledged, the Board hereby amends the Plan as follows:


Section 1.                   References to Enfield Federal Savings and Loan
Association.  All references to Enfield Federal Savings and Loan Association in
the Plan shall include any successor thereto.


Section 2.                   New Section 4.3(c) of the Plan.  Section 4.3 of the
Plan is hereby amended to add a new Section 4.3(c) to read in its entirety as
follows:


“(c)          For purposes of this Plan, any termination of a Participant’s
employment shall be construed to require a “Separation from Service” in
accordance with Code Section 409A and the regulations promulgated thereunder,
such that the Association and Participant reasonably anticipate that the level
of bona fide services Participant would perform after termination would
permanently decrease to a level that is less than 50% of the average level of
bona fide services performed (whether as an employee or an independent
contractor) over the immediately preceding thirty-six (36) month period.”


Section 3.  Amendment to Section 6.5 of the Plan.  Section 6.5 of the Plan is
hereby amended and restated to renumber Section 6.5 as Section 6.5(a) and to add
a new Section 6.5(b) to read in its entirety as follows:


“Under no circumstances may the Plan permit the acceleration of the time or form
of any payment under the Plan prior to the payment events specified herein,
except as provided in this Section 6.5.  The Board of Directors of the
Association may, in its discretion, elect to terminate the Plan in any of the
following three circumstances and accelerate the

 
 

--------------------------------------------------------------------------------

 

payment of the entire unpaid balance of the Participant’s benefits as of the
date of such payment in accordance with Section 409A of the Code:


 
(i)
the Plan is irrevocably terminated within the 30 days preceding a Change in
Control and (1) all arrangements sponsored by the Association that would be
aggregated with the Plan under Treasury Regulation §1.409A-1(c)(2) are
terminated, and (2) the Participants and all participants under the other
aggregated arrangements receive all of their benefits under the terminated
arrangements within 12 months of the date the Association irrevocably takes all
necessary action to terminate the Plan and the other aggregated arrangements;



 
(ii)
the Plan is irrevocably terminated at a time that is not proximate to a downturn
in the financial health of the Association and (1) all arrangements sponsored by
the Association that would be aggregated with the Plan under Treasury Regulation
1.409A-1(c) if a Participant participated in such arrangements are terminated,
(2) no payments are made within 12 months of the date the Association takes all
necessary action to irrevocably terminate the arrangements, other than payments
that would be payable under the terms of the arrangements if the termination had
not occurred, (3) all payments are made within 24 months of the date the
Association takes all necessary action to irrevocably terminate the
arrangements, and (4) the Association does not adopt a new arrangement that
would be aggregated with the Plan under Treasury Regulation 1.409A-1(c) if a
Participant participated in both arrangements, at any time within three years
following the date the Association takes all necessary action to irrevocably
terminate the Plan; or



 
(iii)
the Plan is terminated within 12 months of a corporate dissolution taxed under
Section 331 of the Code, or with the approval of a bankruptcy court pursuant to
11 U.S.C. §503(b)(1)(A), provided that the amounts deferred by each Participant
under the Plan are included in the Participant’s gross income in the later of
(1) the calendar year in which the termination of the Plan occurs, or (2) the
first calendar year in which the payment is administratively practicable.”



Section 4.                   New Section 8.18 of the Plan.  Section 8.18 of the
Plan is hereby amended to add a new Section 8.18 to read in its entirety as
follows:


“8.18           Source of Payments.  All payments provided in this Plan shall be
timely paid in cash or check from the general funds of the Association. The
Company, however, unconditionally guarantees payment and provision of all
amounts and benefits due hereunder to Participant and, if such amounts and
benefits due from the Association are not timely paid or provided by the
Association, such amounts and benefits shall be paid or provided by the
Company.”


Section 5.                  No Further Modification.  Except as expressly
amended hereby, the Plan remains unmodified and in full force and effect.

 
2

--------------------------------------------------------------------------------

 



Section 6.                   Effectiveness.  This Amendment shall be deemed
effective as of the date first above written, as if executed on such
date.  Except as expressly set forth herein, this Amendment shall not by
implication or otherwise alter, modify, amend or in any way affect any of the
terms, conditions, obligations, covenants or agreements contained in the Plan,
all of which are ratified and affirmed in all respects and shall continue in
full force and effect and shall be otherwise unaffected.


Section 7.                   Governing Law.  This Amendment and the rights and
obligations hereunder shall be governed by and construed in accordance with the
laws of the State of Connecticut, except to the extent preempted by the laws of
the United States of America.


Section 8.                   Compliance with Section 409A.  This Plan shall be
interpreted and administered consistent with Section 409A of the Code.


IN WITNESS WHEREOF, the Company and Association has duly executed this Amendment
as of the day and year first written above.



 
NEW ENGLAND BANCSHARES, INC.
             
By:
/s/ Peter T. Dow
   
Peter T. Dow
   
Chairman of the Board of Directors
             
ENFIELD FEDERAL SAVINGS AND LOAN ASSOCIATION
             
By:
/s/ Peter T. Dow
   
Peter T. Dow
   
Chairman of the Board of Directors
     

 
 



The Participant hereby acknowledges that this Amendment will amend and modify
the Participation Agreement and shall be treated, to the extent applicable, as
an amendment to the Participation Agreement.



 
PARTICIPANT
     
/s/ David O’Connor
 
David O’Connor

 
 
3
